IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00327-CV

SHIRLEY DUPRIEST AND FRED DUPRIEST,
                                                            Appellants
v.

NIMITZ PROPERTIES, LLC,
                                                            Appellee



                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 17-002326-CV-361


                            CONCURRING OPINION

       I concur only in the Court’s judgment reversing and remanding but do not join the

majority opinion that is being issued in this matter.

       The notice of appeal was filed with this Court on October 19, 2018, some two years

and two months before I joined this Court. On the day the notice of appeal was filed, this

matter was assigned to Chief Justice Gray. Briefing was completed on September 13,

2019, and oral arguments in this matter occurred on April 20, 2021.
        Nimitz, after having waited almost four years for resolution of this appeal, then

filed a supplemental brief on September 1, 2022, requesting that the case be re-submitted

“so that a disposition may be achieved in due course.” Nimitz asserts in its supplemental

brief that the Dupriests have “initiated new proceedings in the trial court despite the

pendency of this appeal.”          In its supplemental brief, Nimitz argues that it is not

addressing the merits of the Dupriests’ new trial court proceedings but is “raising the

issue because it amplifies the need for resolution of this appeal.”

        The parties’ frustration with the inordinate delay by this Court in issuing a

decision was again evidenced by the Dupriests when they filed an ancillary original

proceeding, No. 10-22-00292-CV. In the Dupriests’ original proceeding, they request

injunctive relief to enjoin Nimitz from constructing a store on a residential lot pending

resolution of this appeal.

        On September 20, 2022, this case was set for submission on October 12, 2022, before

a new panel. 1

        For years the parties have been left without a resolution of the issues before this

Court. And now here we are, five years after this litigation began in the trial court, four

years after the case was filed in this Court, and eighteen months after oral argument.

                        “Justice delayed is justice denied.” William Gladstone.

                              “To delay justice is injustice.” William Penn.




1
  The original panel on oral argument was Chief Justice Gray, Justice Neill, and Justice Johnson. Justice
Neill retired from this Court on May 31, 2021. Justice Smith joined the Court on September 1, 2021, and
recused himself from participation in this case on September 2, 2021.
Dupriest v. Nimitz Props., LLC                                                                    Page 2
                      “The delay of justice, is great injustice.” John Musgrave.

       “The parties want to know. The public wants to know.” See Elec. Reliability Council

of Tex., Inc. v. Panda Power Generation Infrastructure Fund, LLC, 619 S.W.3d 628, 643 (Tex.

2021) (Chief Justice Hecht, joined by Justice Guzman, Justice Lehrmann, and Justice

Devine, dissenting). “One of our principal missions is to decide cases of statewide

importance, and the public always benefits when we do our job.” Id. at 650 (Justice

Guzman, joined by Justice Lehrmann and Justice Devine, dissenting).

       The majority opinion is authored, not by the Chief Justice to whom it was assigned

in ordinary rotation, but by a visiting justice. Chief Justice Gray has joined the majority

opinion. I believe, however, that for purposes of transparency, clarity, efficiency, and

accountability, the majority opinion in these circumstances should be issued and signed

by the Chief Justice to whom this matter was long ago assigned. For the reasons stated

above, I cannot join in the majority opinion. I respectfully concur.



                                           MATT JOHNSON
                                           Justice

Concurring opinion delivered and filed October 26, 2022




Dupriest v. Nimitz Props., LLC                                                       Page 3